STATE OF LOUISIANA

             COURT OF APPEAL, FIRST CIRCUIT

STATE        OF    LOUISIANA                                                                        NO.       2022         KW       1066

VERSUS


B. J.    MCELVEEN                                                                           SEPTEMBER                29,        2022




In     Re:          State           of      Louisiana,             applying                for     supervisory                      writs,

                    19th         Judicial            District               Court,           Parish           of        East         Baton
                    Rouge,           No.    09- 18- 0487.




BEFORE:             WHIPPLE,             C. J.,     GUIDRY         AND       WOLFE,          JJ.



         STAY           LIFTED;            WRIT      GRANTED.                     The        trial        court'           s        ruling
limiting           testimony               from the        State' s              DNA expert          and       excluding               the
lab     reports           is    reversed.           No     error            under       the       Confrontation                     Clause
occurs         when       a     DNA        expert         testifies              that        in    his    or         her        opinion

the      DNA       profile            developed            from         a        sample       taken           from         defendant
matches            the         DNA       profile           developed                  by     other,           non - testifying
technicians               from         biological               samples               taken        from       the          evidence.

State        v.    Bolden,           2011- 2435 (          La.      10/ 26/ 12),              108    So. 3d          1159,           1161-
62 (    per       curiam).            cf.     State        v.      Oliphant,                2013- 273 (            La.      App.       3rd
Cir.         11/ 20/ 13),            127      So. 3d        91 (     the          testimony              of        an      alternate

crime         lab       employee            regarding              results             of     DNA     analysis,                     rather

than         employee            who        actually            performed                  the     analysis,                   did     not

violate           the      defendant' s              confrontation                      rights.               The          crime       lab
employee            who        actually           performed             the           analysis       was           on      maternity
leave and the testifying employee was                                                 recognized as an expert                              in
DNA      analysis              and         admittedly            familiar               with        the       protocols                and

procedures              required            of      the     analysis).                      Further,           the         Louisiana
State         Police           Crime        Laboratory             scientific                 analysis               reports           are

admissible.                    Even         if      forensic            DNA           reports        are            admitted               in
evidence           without           in -court           testimony               of    the    scientist/ analyst                       who

either            signed        the        certification                    or    performed              or        observed            the
test         reported          in    the     certification,             generally, there                             is        no    Sixth
Amendment           Confrontation                  Clause          violation because the                             reports           are

not     testimonial.                     State      v.     Grimes,           2011- 0984 (           La.        App.            4th    Cir.
2/ 20/ 13),         109        So. 3d       1007,        writ      denied,             2013- 0625 (           La.        10/ 11/ 13),
123      So. 3d         1216 (       citing        Williams             v.        Illinois,          567           U. S.       50,     132
S. Ct.       2221,       183        L. Ed. 2d      89 (    2012)).


                                                                 VGW
                                                                 JMG
                                                                   EW




COURT        OF    APPEAL,           FIRST        CIRCUIT


40
                    Y
                         J_
                         CLERK        OF    COURT
                    FOR        THE    COURT